DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are hereby rejected. The claimed invention is directed to an algorithm without significantly more. The claims recite an algorithm, without including a practical application.  That is, claims 1 and 12 recite receiving data, and data manipulation without a practical application of the manipulated data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite receiving data, converting, extracting and analyzing, which are data manipulation.  That is, the features of claims 1 and 12 are not integrated into a practical application.  The dependent claims merely recite additional data manipulation steps, and as such, do not include a practical application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen “Deeper: a Convolutional Net for Medical Records” arXiv: 1607.07519, [26.07.2016], copy included with Applicants’ 12/13/2018 IDS Reference No. 7, Hereafter Nguyen, in view of Andrew, “Deep Canonical Correlation Analysis”, Proceedings of the 30th International Conference on Machine Learning, JMLR; W&CP volume 28, 2013, hereafter, Andrew. 



Regarding claim 1. An electronic system for determining features of medical data, the system comprising
Nguyen discloses: 
 a processor comprising instructions that when executed perform the following method: abstract, page 1, right column)
 receiving, patient medical data; (Page 2, sequencing EMR, See fig. 1, medical records) 
converting the received patient medical data into a plurality of tensors(Fig. 1, page 3, Sequencing, Fig. 1 vectors represent of patients medical data , Page 3, B Sequencing EMR-C Conventional Net); 
extracting features of the medical data shared across the tensors; and (Page 3, C. Conventional Net, and Fig. 1, )
analyzing the features from the medical data using a neural network to discover patterns in the medical data. (page 7, VI. Discussion, explaining that final layer of Deepr is a classifier that takes the pooled information and predicts the outcome.)
Nguyen fails to discloses 
extracting from deep canonical correlation.  
In related art, Andrew disclose: 
extracting from deep canonical correlation,(abstract, I. Introduction)Andrew discloses Deep Canonical Correlation Analysis provides the benefit of providing highly linear correlation.  That is, the correlation of the vectors are maximally correlated.  It would have been obvious to use Deep Canonical Correlation in the method of Nguyen for the obvious benefit of providing maxim correlation between the data, and as such, the feature features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2. 
Nguyen discloses: 
The system of claim 1, wherein the patient medical data comprises a plurality of data types, the data types comprising a plurality of data points.(See Fig. 1 top left box includes medical record with multiple visits)

Regarding claim 3.
Nguyen discloses: 
 The system of claim 2, wherein the method further comprises separating the data for each data type, into a plurality of data clusters, wherein the data clusters comprise disease related data points represented as one dimensional vectors, each vector representing a clinical episode. (See Sec. III-E, Fig. 3, Page 3, B Sequencing EMR, Fig. 1.  Each episode may contain many pieces of information.)

Regarding claim 12. A system for improving the accuracy of a convolutional neural network, the system comprising: 
Nguyen discloses: 
a preprocessor configured to:
 receive patient medical data;( abstract, page 1, right column receiving, patient medical data; (Page 2, sequencing EMR, See fig. 1, medical records)))
 convert the received patient medical data into a plurality of tensors; (Fig. 1, page 3, Sequencing, Fig. 1 vectors represent of patients medical data , Page 3, B Sequencing EMR-C Conventional Net);
 extract, from deep canonical correlation, features of the medical data shared across the tensors wherein the shared features are represented as a tensor; and(Page 3, C. Conventional Net, and Fig. 1, )
 analyze the features from the medical data using a neural network to discover patters in the medical data. (page 7, VI. Discussion, explaining that final layer of Deepr is a classifier that takes the pooled information and predicts the outcome.)
Nguyen fails to discloses 
extracting from deep canonical correlation.  
In related art, Andrew disclose: 
extracting from deep canonical correlation,(abstract, I. Introduction)Andrew discloses Deep Canonical Correlation Analysis provides the benefit of providing highly linear correlation.  That is, the correlation of the vectors are maximally correlated.  It would have been obvious to use Deep Canonical Correlation in the method of Nguyen for the obvious benefit of providing maxim correlation between the data, and as such, the feature features of claim 12 would have been obvious to one having ordinary skill in the art. 

Regarding claim 13.
 Nguyen discloses: 
The system of claim 12, wherein the patient/ medical data comprises a plurality of data types, the data types comprising a plurality of data points. .(See Fig. 1 top left box includes medical record with multiple visits)

Regarding claim 14. 
Nguyen discloses: 
The system of claim 13, wherein the preprocessor is further configured to separate the data for each data type, into a plurality of data clusters, wherein the data clusters comprise disease related data points represented as one dimensional vectors, each vector representing a clinical episode. (See Sec. III-E, Fig. 3, Page 3, B Sequencing EMR, Fig. 1.  Each episode may contain many pieces of information.)

Claims 4-9 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen “Deeper: a Convolutional Net for Medical Records” arXiv: 1607.07519, [26.07.2016], copy included with Applicants’ 12/13/2018 IDS Reference No. 7, Hereafter Nguyen, in view of Andrew, “Deep Canonical Correlation Analysis”, Proceedings of the 30th International Conference on Machine Learning, JMLR; W&CP volume 28, 2013, hereafter, Andrew further in view of Lumsdaine (U.S. Patent Application Publication No. 2007/0198621). 

Regarding claims 4-5, 15 and 16
Nguyen discloses all of the features of claim 3. 
Nguyen does not disclose: 
The system of claim 3, wherein the method further comprises combining, the vectors for the plurality data types into a plurality of tensor slices, wherein each tensor slice is represented as a sparse matrix.
Regarding claim 15. The system of claim 14, wherein the preprocessor is further configured to combine the vectors for the plurality data types into a plurality of tensor slices, wherein each tensor slice is represented as a sparse matrix.

Regarding claim 16. The system of claim 15, wherein the preprocessor is further configured to compress the plurality of tensor slices.

Regarding claim 5. The system of claim 4, wherein the method further comprises compressing, the plurality of tensor slices.
In related art, Lumsdaine discloses: 
Regarding claims 4 and 15 The system of claims 3, wherein the method further comprises combining, the vectors for the plurality data types into a plurality of tensor slices, wherein each tensor slice is represented as a sparse matrix. ([0029]-[0031]). 
Regarding claim 5 and 16. The system of claim 4, wherein the method further comprises compressing, the plurality of tensor slices. ([0031])
 Lumsdaine discloses that the recited features provide the benefit of compressing the data and reducing memory usage.  It would have been obvious to modify Nguyen in view of Lamsdaine for the obvious benefit of reducing memory usage, and a such the features of claims 4-5 would have been obvious to one having ordinary skill in the art. 


Regarding claim 6 and 17
Nguyen discloses: 
The system of claim 5, wherein the method further comprises arranging, by time of occurrence, each tensor slice's data points. (EMR’s are time stamped, see page 3 and fig. 1)

Regarding claim 17. The system of claim 16, wherein the preprocessor is further configured to arrange, by time of occurrence, each tensor slice's data points. (EMR’s are time stamped, see page 3 and fig. 1)


Regarding claim 7 and 18. 
Nguyen discloses: 
The system of claim 6, wherein the method further comprises synchronizing, by time, the plurality of tensor slices. (EMR are time-stamped, see page 3 and fig. 1)
Regarding claim 18. The system of claim 17, wherein the preprocessor is further configured to synchronize, by time, the plurality of tensor slices. (EMR are time-stamped, see page 3 and fig. 1)


Regarding claim 8. 
Nguyen discloses all of the features of claim 5. 
Nguyen does not disclose:  
The system of claim 5, wherein the preprocessor compresses the tensor slices using singular value decomposition.
In related art, Andrew teaches: 
the preprocessor compresses the tensor slices using singular value decomposition. (page 4, page 5, and 7. Andrew teaches using singular value decomposition which provides the benefit of improved representations with respect to correlation objective.  Thus, it would have been obvious to modify Nguyen in view of the teachings of Andrew, and the features of claim 8 would have been obvious. )


Regarding claim 9.
Nguyen discloses all of the features of claim 5. 
Nguyen does not disclose: 
 The system of claim 5, wherein the preprocessor compresses the tensor slices using sparse auto-encoding.
In related art, Andrew teaches auto-encoding the data (4.1 Hyperparameter optimization Each of the DCCA models we tested… see section 3. And pages 5-6.).

wherein the preprocessor compresses the tensor slices using sparse auto-encoding. (pages 5 and 6 teaching auto encoding which optimizes the total correlation on a development set using a derivative-free opt)
Further, in Lumsdaine teaches vector represented as a sparse matrix ([0029]-[0034]).  This compression provides the benefit of enhancing run times and easing burdens on memory.  As such, it would have been obvious to modify the method of Nguyen in view of the teachings of Andrew and Lumsdaine for the obvious benefit of enhanced run times and easing memory burdens. Thus, the features of claims 9 would have been obvious to one having ordinary skill in the art. 

Regarding claim 19-22.
Nyguyen discloses all of the features of claim 18.  Nyguyen does not disclose: 
 The system of claim 18, wherein the convolutional neural network processes the tensor using variable-size convolutional filters.
Regarding claim 20. The system of claim 19, wherein the tensor is three dimensional.
Regarding claim 21. The system of claim 19, wherein the convolutional neural network uses mutual learning.
Regarding claim 22. The system of claim 19, wherein the convolutional neural network's kernels are pre-trained.
However, the features of modified Nyguyen could include variable-size convolutional filters, or fixed sized convolutional filters, the tensor could be single, double or three dimensional, the convolutional neural network may include mutual learning or non-mutual learning, the kernels may be pre-trained or not pre-trained.  That is, regarding these features, there are a finite number of possible predictable solutions, and as such, these features would have been obvious to try to one having ordinary skill in the art with no undue experimentation and a reasonable expectation of success.  The obvious benefit being that the predicted solutions would be better fits, or the computer would take less processor time or power and the memory use would be less.  As such, the features of these claims would have been obvious to try.  See MPEP 2143.  



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen “Deeper: a Convolutional Net for Medical Records” arXiv: 1607.07519, [26.07.2016], copy included with Applicants’ 12/13/2018 IDS Reference No. 7, Hereafter Nguyen, in view of Andrew, “Deep Canonical Correlation Analysis”, Proceedings of the 30th International Conference on Machine Learning, JMLR; W&CP volume 28, 2013, hereafter, Andrew in view of Lumsdaine (U.S. Patent Application Publication No. 2007/0198621), further in view of Agrawal (U.S. Patent No. 6,233,575)

Regarding claims 10-11. 
Nguyen discloses all of the features of claim 3. 
Nguyen does not disclose: 
The system of claim 3, wherein the preprocessor creates the data clusters using expected maximization via Fisher criteria.
Regarding claim 11. The system of claim 3, wherein the preprocessor creates the data clusters using Medicare Severity-Diagnosis Related Group encoding or other such ontology based encoding.
In related art, Palmer teaches processing an analyzing data as shown in fig.4, and explained at col. 4, line 51-col. 5. Line 15..  and col. 11, lines 31-col. 18., discussing Fisher), teaching more precise data analysis and reduction in the amount of memory needed.  Further, the features of claim 11 would have been obvious for the obvious benefit of including a medicare related group encoding, or other encoding for the obvious benefit of using an industry standard encoding or including encoding for billing purposes.  As such, the features of claims 10 and 11 would have been obvious to one having ordinary skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898